By the Court

Lumpkin, J.,
delivering the opinion.
TJhere is but a single point in this case, and that is, whether service upon the head of a corporation, by leaving a copy of the writ at his notorious place of abode, is sufficient?
At common law, all service had to be personal. The Act of 1799 authorizes service to be made by leaving a copy at the notorious place of residence of the defendant. By our statutes, notorious place of residence and notorious place of abode are legal synonyms : Cobb, 471, 528, 530.
The Act of 1845, Cobb, sec. 80, comes in aid of the common law and of the Judiciary Act of 1799, as to the manner of serving the heads of corporations, by leaving a copy at the most public place or office of transacting the business of the corporation. We think the service in this case was good without amendment.